Title: James Madison to St. George Tucker, 30 December 1826
From: Madison, James
To: Tucker, St. George


                        
                            
                                My dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Decr. 30. 1826
                            
                        
                        Since I made my acknowledgments for your favour from Richmond, I have recd. that from Williamsburg, with
                            other printed sheets from your Vols. of political papers. With my thanks for a sight of the latter, I now return them for
                            the places to which they belong. The former sheet, being understood to be a duplicate in your collection, I take the
                            liberty of retaining it, with the purpose of returning that also, if I err in supposing it to be a duplicate. The
                            Resolutions of the General Assembly which it contains, are connected not only with the history of our controversy with
                            Spain on the subject of the Mississippi, and the project of Mr. Jay for ceding our right of using it, for 25 or 30 years:
                            but with the incipient stages of the change in our federal system. The Resolutions were framed by myself, and had a
                            reference to that project "as destroying the confidence in the federal Councils, so necessary to a proper enlargement of
                            their Authority". The appeals made to the project, in the Convention of Virginia, as a warning to the Western Members,
                            agst. augmenting an Authority so liable to abuse, are well known. It was with a view to co-operate in erasing, if
                            possible, the ominous record from the Journals of the Old Congress, that I consented to be a Delegate to that Body, then
                            on its last legs, and with scarcely any other object inviting the service.
                        I observe in a late number of the North American Review, that much praise is given to Virginia, for including
                            in an Edition of her laws, all the antiquated ones, with explanatory Notes, as being the first example of the sort. This is
                            a good hint for a like example with respect to her Journals. And there would still be room for the merit of following the
                            examples given elsewhere, of Societies for rescuing historical and antiquarian relics, from the Oblivion to which many of
                            them are passing. Mrs. M. joins me in affectionate adieus again offered to yourself and Mrs. Tucker.
                        
                        
                            
                                James Madison
                            
                        
                    